In a negligence action to recover damages for personal injuries, etc., defendant appeals from an order of the Supreme Court, Westchester County, dated March 19, 1979, which denied his motion for summary judgment or, in the alternative, for leave to serve an amended answer. Order affirmed, with $50 costs and disbursements. The sole issue before the arbitrator, and passed upon by him, related to insurance coverage and not to the question of causal relation in the action for damages. The issue of proximate cause is, therefore, to he resolved at the trial. Hopkins, J. P., Damiani, Cohalan and Gibbons, JJ., concur.